United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1674
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                     Joshua Woods

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: January 7, 2015
                               Filed: January 8, 2015
                                   [Unpublished]
                                   ____________

Before GRUENDER, BENTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Joshua Woods appeals the district court’s1 denial of the Federal Rule of
Criminal Procedure 35(a) motion filed in his criminal case. Counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967), in which he argues that the district


      1
        The Honorable Audrey G. Fleissig, United States District Judge for the Eastern
District of Missouri.
court erred by not granting the motion to “correct” Woods’s federal sentence by
giving him credit for the time Woods served in state custody on a state parole-
violation warrant before being transferred to federal custody. Woods has filed a pro
se supplemental brief, in which he argues that the district court should have ordered
his federal sentence to run concurrently with his anticipated state parole-revocation
sentence.

       After careful review, this court affirms because Woods failed to demonstrate
that his sentence “resulted from arithmetical, technical, or other clear error.” See Fed.
R. Crim. P. 35(a); United States v. Sadler, 234 F.3d 368, 373 (8th Cir. 2000) (de novo
review; scope of authority under clear-error subsection of Rule 35 is intended to be
very narrow and extend only to those cases in which obvious error or mistake in
sentence has occurred). The district court did not err in ordering Woods’s sentence
to run concurrently with his anticipated sentence for his related state-court offense,
and consecutively to his anticipated sentence in his state parole-revocation proceeding.
See U.S.S.G. § 5G1.3(c), comment. (n.3(C)) (2013) (if defendant was on state parole
at time of instant offense, Sentencing Commission recommends that sentence for
instant offense be imposed consecutively to sentence imposed for revocation); Setser
v. United States, 132 S. Ct. 1463, 1468 (2012) (district court has discretion to select
whether sentence imposed will run concurrently or consecutively with respect to
anticipated state sentence that has not yet been imposed); cf. United States v. Sumlin,
317 F.3d 780, 781-82 (8th Cir. 2003) (affirming district court’s order that federal
sentence run consecutively to anticipated state probation-revocation sentence). An
independent review of the record under Penson v. Ohio, 488 U.S. 75, 80 (1988),
reveals no nonfrivolous issues.

       Woods’s pro se motion to withdraw an argument is granted. Counsel’s motion
to withdraw is granted, subject to counsel informing appellant of the procedures for
filing a petition for rehearing and for certiorari.

      The judgment is affirmed.
                      ______________________________

                                          -2-